BLD-385                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1546
                                       ___________

                             IN RE: ALTON D. BROWN,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 2-14-cv-05762)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 18, 2016

              Before: KRAUSE, SCIRICA and FUENTES, Circuit Judges

                           (Opinion filed: September 12, 2016)

                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       In March 2016, Alton Brown, a Pennsylvania prisoner proceeding pro se, filed a

petition for a writ of mandamus, requesting that we order the District Court to rule on his




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
motion for reconsideration of the order dismissing his amended complaint without

prejudice and his motion to recuse in Brown v. Wetzel, E.D. Pa. Civ. No. 2:14-cv-05762.

However, the District Court ruled on those motions in February 2016, before Brown

submitted this petition. Apparently as a result of a prison transfer, Brown did not receive

the ruling when it was entered. 1

       Because the District Court has ruled on Brown’s motions and he has received the

mandamus relief he requested, his mandamus petition is moot. See, e.g., Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996). Accordingly, we will

dismiss Brown’s mandamus petition.




1
 The District Court recently resent the order to Brown at his current address when it
dismissed the action with prejudice.
                                             2